Citation Nr: 0429305	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-12 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $9,543.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1970 
to November 1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  In that decision, the Committee 
determined that bad faith was found on the part of the 
veteran in the creation of the overpayment, thus precluding 
further consideration of a waiver.  

In August 2004, the veteran testified at a personal hearing 
which was chaired by the undersigned at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder, and the case is ready for appellate review.

In light of the disposition in this case, the issue of 
whether the principles of equity and good conscience 
necessitates the granting of a waiver of the overpayment is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran was awarded improved pension benefits that 
were based in part on his receipt of zero income.  The 
veteran failed to timely notify VA of his receipt of 
Supplemental Security Income (SSI) and Social Security 
Administration (SSA) income, resulting in an overpayment 
indebtedness of $9,543.00.

2.  The evidence does not indicate that the veteran exercised 
a willful intent to seek an unfair advantage. 



CONCLUSION OF LAW

There has been no showing of an indication of fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver in general and his challenge to the finding of 
bad faith on his part in particular.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the waiver request have been met in this case.  
Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The veteran is seeking entitlement to a waiver of recovery of 
an overpayment of improved pension benefits in the amount of 
$9,543.00.  The Committee found bad faith on his part in the 
creation of the overpayment, a finding that precludes 
consideration of a waiver.  See 38 C.F.R. § 1.962 (2001).  

In the interest of clarity, the Board will present a factual 
background.  Pertinent law and VA regulations will then be 
reviewed.  Finally, the Board will analyze the veteran's 
claim and render a decision as to the issue of "bad faith" 
and then, in light of that favorable decision, the Board will 
remand the matter to the Committee at the RO for 
consideration as to whether the principles of "equity and 
good conscience" necessitates a waiver.

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that in November 2000, the veteran was 
awarded $915.00 per month, in nonservice-connected pension, 
including special monthly pension at the housebound rate, 
effective from September 1, 2000.  In the letters awarding 
pension, the veteran was advised that his pension rate 
depended upon his income, and that his award was based upon a 
countable income of $0.  The veteran was further advised that 
he must report any changes to his income.  

In April 2001, the veteran was advised by letter from the 
Social Security Administration (SSA) that he would be 
retroactively awarded Supplemental Security Income (SSI) for 
the period from August 1, 1999 to December 31, 1999 in a lump 
sum amount of $2,500.00.  In April 2001, the veteran received 
a subsequent letter from SSA advising him that he would be 
receiving SSA disability benefits in the amount of $733.00 
from April 2001.  In May 2001, the veteran was further 
advised by letter from the SSA that there would be an 
adjustment in the veteran's SSI benefits, and that he would 
be receiving a lump sum payment in the amount of $6,308.00 
for money that was due the veteran through April 2001.  

It is unclear from the available records how or exactly when, 
but at some point prior to March 2002, the RO determined that 
the veteran had received SSA benefits that disqualified him 
from the receipt of his improved pension award.  In March 
2002, VA terminated the veteran's improved pension award 
effective from May 1, 2001, resulting in an overpayment 
indebtedness of $9,543.00.  

In June 2002, the veteran requested a waiver of the 
overpayment of $9,543.00.  In that same month he also applied 
for the reinstatement of his nonservice-connected improved 
pension.  In conjunction with that application, the veteran 
filed an Eligibility Verification Report (EVR) that showed 
gross monthly income from SSA disability benefits of $733.00, 
and explaining that his SSI award was a one-time payment.  

The Committee denied the veteran's request for waiver in an 
October 2002 decision on the basis of a finding that there 
was an indication of bad faith on the part of the veteran, a 
finding that precluded further consideration of a waiver of 
the debt under the principles of equity and good conscience.  

Analysis

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where an indication 
of any one of the following elements is found to exist:  (1) 
Fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002).  Upon this finding, any contentions or 
evidence pertaining solely to the question of whether equity 
and good conscience necessitates a waiver, such as it relates 
to undue hardship, etc., becomes "moot."

The applicable VA regulatory definition of "bad faith" is 
conduct "that is undertaken with intent to seek an unfair 
advantage with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (2004); Richards v. Brown, 9 Vet. App. 255 
(1996).  VA regulation also indicates that the term "bad 
faith" "generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense."  38 
C.F.R. § 1.965(b)(2).  

The veteran contends that when he first began receiving SSA 
benefits in April 2001 he telephoned the RO to notify VA of 
his receipt of these benefits.  He states that he was advised 
that since his SSA benefits were in the form of SSI, they 
were not countable towards his pension.  He states that based 
upon this information, he did not report in writing any of 
his SSA benefits.  The veteran admits that the whole matter 
was a misunderstanding on his part.  He states that it was 
not until receiving notice of the overpayment indebtedness 
that he became aware of the necessity to report SSA benefits.  
He acknowledges that he is now fully aware of the necessity 
to report all government benefits and would not intentionally 
attempt to hide any income.  

The Board cannot concur with the conclusion of the RO 
Committee when it found that there was an indication of bad 
faith on the part of the veteran.  Just as there are various 
bases for a finding of bad faith, there are also many 
circumstances which can significantly dilute or negate a 
finding of the willful intention to seek an unfair advantage.  
The evidence before us presents such a case.  It is clear 
from the record that the veteran failed to give written 
notice of his receipt of additional income from SSA benefits 
after it occurred.  He has offered in explanation that he had 
orally advised the RO of his additional income, but was led 
to believe that the type of income that he did receive from 
the SSA was not reportable.  The veteran has not been 
disingenuous in his claims, in that he has not argued that he 
was misled by VA, but instead, he has readily admitted that 
it was his misunderstanding that led to the overpayment.  The 
veteran's explanation is not entirely implausible, and the 
record includes no evidence that specifically contradicts it.  

The allegation that the veteran may have notified the RO over 
the telephone of the receipt of additional income is not, 
however, the most important factor in the dilution of the 
veteran's culpability.  Significantly, there are no documents 
of record that indicate that the veteran directly and 
affirmatively misrepresented his income to VA.  Viewing the 
veteran's actions in their worst light, it could be said that 
he committed a "sin" of omission rather than commission.  
The time factor involved (covering less than one year in 
which no EVR's were required to be filed) works to lessen 
such culpability where acts of omission are concerned.  It is 
equally plausible that the veteran could have been confused 
regarding the status of SSA disability benefits versus SSI 
benefits in regards to the requirement that they be reported 
to VA for improved pension purposes.  Indeed, SSI is not 
required to be reported as gross income on an Improved 
Pension EVR.  In summary, an overview of the evidence of 
record fails to show that the veteran had the requisite 
willful intention to seek an unfair advantage contemporaneous 
with, or following, his receipt of the income that 
disqualified him for improved pension.  Although the failure 
to act on the part of the veteran may have bordered on blind 
neglect, it can not be determined from the evidence of record 
that the veteran had an intention to seek an unfair 
advantage.  

The RO has found that the veteran failed to report his SSA 
income at the time that he received it.  The RO's finding is 
not entirely inconsistent with the facts, but does not take 
into consideration the mitigating events outlined above.  
This is not to say that the veteran is without fault in the 
creation of the debt in his failure to report his SSA income; 
only that the available evidence does not show the veteran's 
willful intent to seek an unfair advantage.  On an overview, 
the Board finds that the positive evidence outweighs the 
negative, and thus, there is no showing of the requisite 
"willful intent" on the part of the veteran in the creation 
of the overpayment, fundamental to a finding of an indication 
of "bad faith".  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment as found by the RO.  


ORDER

Waiver of recovery of the overpayment of improved pension in 
the amount of $9,543.00 is not precluded by reason of a 
finding of bad faith on the part of the appellant.  To this 
extent, the appeal is granted.


REMAND

In light of the foregoing decision, it is now incumbent upon 
the Committee at the RO to determine whether a waiver should 
be granted in accordance with 38 U.S.C.A. § 5302 (West 2002) 
and 38 C.F.R. §§ 1.963, 1.965 (2004).  

The question is whether the evidence establishes that 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.
2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.
3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.
4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.
5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

Consequently, the case is remanded to the RO for the 
following:

1.  The appellant should be advised that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  When the above development has been 
completed to the extent possible, the 
appellant's request for a waiver should 
be reviewed by the Committee at the RO.  
If the appellant's request continues to 
be denied, he and his representative 
should be provided with a supplemental 
statement of the case reflecting the 
amended decision on waiver of 
indebtedness.  The supplemental statement 
of the case should specifically include 
the law and regulations concerning the 
"equity and good conscience" standard 
used in the determination of whether a 
waiver should be granted in accordance 
with 38 U.S.C.A. § 5302 and 38 C.F.R. § 
1.965(a).  The appellant should be given 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data and to ensure due process of law.  
The Board intimates no opinion, legal or factual, as to the 
determination warranted in this case by reason of this 
remand.  No action is required by the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



